Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the first action on the merits. Claims 1-20 are currently pending. 

Priority
This application claims priority from Provisional Application Nos. 62538763 dated 07/30/2017.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/23/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(3) because following figure(s) contain text that is smaller than the permissible limit of 1/8”: 
•	Fig. 3 and 6.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Claims 1, 12 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method and a system for predicting 3-D dose distribution. 
Regarding claims 1 and 12, the limitation of (claim 1 being representative) receiving input data including a three-dimensional voxel image; providing at least a portion of the input data to a model; programmatically analyzing the input data using the deep model to generate a three- dimensional dose distribution prediction; and providing the three-dimensional dose distribution prediction as output as drafted, is a process that, under the broadest reasonable interpretation, covers a method organizing human but for the recitation of generic computer components. Claim 1 is purely directed to an abstract idea. That is other than reciting (in claim 12) one or more processors, and memory and (in claim 18) a non-transitory computer readable medium and a processor, the claimed invention amounts to managing personal behavior or interaction between people (i.e., rules or instructions). For example, but for the one or more processors, memory, a non-transitory computer readable medium and a processor, the claims encompass predicting 3-D dose distribution in the manner described in the identified abstract idea, supra. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Managing Personal Behavior Relationships, Interactions Between People (e.g. social activities, teaching, following rules or instructions)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, claim 1 is purely directed to an abstract idea without any additional elements. Claim 12 recites the additional element of one or more processors and memory. Claim 18 recites the additional element of a non-transitory computer readable medium and a processor. These additional elements are not exclusively defined by the applicant and are recited at a high-level of generality (i.e., a generic computer components for enabling access to and manipulating medical information) such that they amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Claims 1, 12 and 18 further recite the additional element of a deep fully convolutional neural network (FCNN). The FCNN merely generally links the abstract idea to a particular technological environment or field of use. MPEP 2106.04(d)(I) indicates that generally linking an abstract idea to a particular technological environment or field of use cannot provide a practical application. Accordingly, even in combination, this additional element does not integrate the abstract idea into a practical application. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of one or more processors, memory, a non-transitory computer readable medium and a processor to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (“significantly more”).
Also, as discussed above with respect to integration of the abstract idea into a practical application, the additional element of an FCNN was determined to generally link the abstract idea to a particular technological environment or field of use. This has been re-evaluated under the “significantly more” analysis and has also been found insufficient to provide significantly more. MPEP 2106.05(A) indicates that generally linking an abstract idea to a particular technological environment or field of use cannot provide significantly more. Accordingly, even in combination, this additional element does not provide significantly more. As such the claim is not patent eligible.
The examiner notes that: A well-known, general-purpose computer has been determined by the courts to be a well-understood, routine and conventional element (see, e.g., Alice Corp. v. CLS Bank; see also MPEP 2106.05(d)); Receiving and/or transmitting data over a network (“a communications network”) has also been recognized by the courts as a well - understood, routine and conventional function (see, e.g., buySAFE v. Google; MPEP 2016(d)(II)); and Performing repetitive calculations is/are also well-understood, routine and conventional computer functions when they are claimed in a merely generic manner (see, e.g., Parker v. Flook; MPEP 2016.05(d)).
Claims 2-11, 13-17 and 19-20 are similarly rejected because they either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible even when considered individually or as an ordered combination. Dependent claims 2, 13 and 19 further define analyzing the three-dimensional dose distribution prediction. Dependent claim 3 further defines the treatment plan. Dependent claims 4 and 20 further define the one or more parameters. Dependent claim 5 further defines the radiotherapy system. Dependent claims 6 and 7 further define the output. Dependent claim 8 further defines the clinically-deliverable plan. Dependent claims 9 and 11 further define the electronic file. Dependent claim 10 further defines the data format. Dependent claims 14-17 further defines the one or more processors. 

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites a “computer-implemented method” without any recitation in the body of each of the claims describing which step is implemented by a computer or how the computer may be involved.  Each of the limitations purely pertain to data manipulation without describing whether a computer may be involved in any particular step or how it may be involved.  See, e.g., Ex Parte Langemyr, Appeal No. 2008-1495 at Pg. 20, 2008 Pat App. LEXIS 13 (B.P.A.I. May 28, 2008) (finding that nominal recitation of computer-implementation in the preamble is insufficient to tie the particular steps of the method to the computer). Accordingly, it is unclear where and to what extent the computer-implementation described in the preamble may take place within the body of the claim. The Examiner suggests reciting “wherein each of the following steps are performed by the computer” or similar language.
Dependent claims 2-11 are rejected by virtue of dependency. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hibbard (US 2019/0030370) and in further view of Hartman (US 2015/0095044).

REGARDING CLAIM 1
	Hibbard discloses a computer-implemented method to predict a three-dimensional dose distribution, the method comprising: receiving input data including a three-dimensional voxel image ([0010] teaches an image acquisition device collecting data (interpreted by examiner as the received input data) including image of a patient. [0027] teaches corresponding image voxels and [0033] teaches images can include 3D images (interpreted by examiner as the received input data including a three-dimensional voxel image)); providing at least a portion of the input data to a deep fully convolutional neural network (FCNN) ([0007] teaches training a neural network, such as a deep convolutional neural network (interpreted by examiner as a deep fully convolutional neural network (FCNN)) based on imaging information); 

Hibbard does not explicitly disclose, however Hartman discloses:
programmatically analyzing the input data using the deep FCNN to generate a three- dimensional dose distribution prediction; and providing the three-dimensional dose distribution prediction as output (Hartman at [0044] teaches analyzing patient data (interpreted as the input data of Hibbard that includes patient image data) to identify values that correlate to outcomes and [0047] teaches using neural networks. [0021] teaches a dose distribution can take the form of a 3d dose distribution and [0022] teaches a dose predictive model (interpreted by examiner as the FCNN of Hibbard) that receives patient data and outputs a dose distribution that is predicted (interpreted by examiner as output the three-dimensional dose distribution prediction)).

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the methods for radiation therapy  of Hibbard to incorporate analyzing data and outputting a three-dimensional dose distribution prediction as taught by Hartman, with the motivation of providing an optimal treatment strategy for a patient (Hartman at [0008]).

REGARDING CLAIM 2
Hibbard and Hartman disclose the limitation of claim 1.
Hibbard does not explicitly disclose, however Hartman further discloses:
The method of claim 1, further comprising: programmatically analyzing the three-dimensional dose distribution prediction to generate a treatment plan (Hartman at [0051] teaches that predicted dose distribution can be used in a generation of a treatment plan), 

Hartman does not explicitly disclose, however Hibbard further discloses:
wherein the treatment plan includes an electronic file that is operable to cause a radiotherapy system to treat a body of a patient using radiation; and transmitting the treatment plan to the radiotherapy system (Hibbard [0031] teaches transmit the executable radiation therapy treatment plan (interpreted by examiner as the electronic file) via the communication interface to the network to the radiation therapy device (interpreted by examiner as the radiotherapy system), where the radiation therapy plan will be used to treat a patient with radiation).

REGARDING CLAIM 3
Hibbard and Hartman disclose the limitation of claims 1 and 2.
Hartman does not explicitly disclose, however Hibbard further discloses:
The method of claim 2, wherein the treatment plan includes one or more parameters for radiation treatment (Hibbard at [0047] teaches treatment plan parameters).

REGARDING CLAIM 4
Hibbard and Hartman disclose the limitation of claims 1, 2 and 3.
Hartman does not explicitly disclose, however Hibbard further discloses:
The method of claim 3, wherein the one or more parameters include one or more of an amount of radiation to be applied in terms of units of radiation per unit of volume or mass, a time duration for which radiation is to be applied, a count of times radiation is to be applied, a type of radiation to be applied, or a physical location within an organ of a patient (Hibbard at [0046] teaches treatment parameters such as location of target organ and target tumor (interpreted by examiner as physical location within an organ of a patient) and [0047] teaches treatment plan parameters such as target volume (interpreted by examiner as amount of radiation to be applied in terms of units of radiation per unit of volume)).

REGARDING CLAIM 5
Hibbard and Hartman disclose the limitation of claims 1 and 2.
Hartman does not explicitly disclose, however Hibbard further discloses:
The method of claim 2, wherein the radiotherapy system is a linear accelerator (LINAC) (Hibbard at [0050] teaches radiation therapy device may include a radiation source, such as a linear accelerator).

REGARDING CLAIM 6
Hibbard and Hartman disclose the limitation of claims 1, 2 and 5.
Hibbard does not explicitly disclose, however Hartman further discloses:
The method of claim 5, wherein output of the FCNN can include the three-dimensional dose distribution prediction in units of Gy representing energy deposited per unit of mass (Joule/kilogram) (Hartman at [0021] teaches a dose volume histogram (DVH) can summarize three-dimensional (3D) dose distributions in a graphical 2D format, e.g., where the horizontal axis is the dose (e.g., in units of grays--Gy) absorbed by the target structure (e.g., a tumor) and the horizontal axis is the volume percentage.).

REGARDING CLAIM 7
Hibbard and Hartman disclose the limitation of claims 1, 2 and 5.
Hartman does not explicitly disclose, however Hibbard further discloses:
The method of claim 5, further comprising providing output of the FCNN as input to a 3D inverse planning module to generate a clinically-deliverable plan (Hibbard at [0047] teaches that after the radiation dose is determined (interpreted by examiner as the output), a process known as inverse planning may be performed to determine one or more treatment plan parameters that would achieve the desired radiation dose distribution).

REGARDING CLAIM 8
Hibbard and Hartman disclose the limitation of claims 1, 2, 5 and 7. 
Hartman does not explicitly disclose, however Hibbard further discloses:
The method of claim 7, wherein the clinically-deliverable plan can include one or more of a parameter associated with mechanical movement of one or more components in the LINAC (Hibbard at [0046] teaches treatment parameters such as location of target organ and target tumor. [0042] teaches that the linear accelerator can be used, for example, to determine a location of a target organ or a target tumor in the patient, so as to direct radiation therapy accurately according to the radiation therapy treatment plan to a predetermined target.).

REGARDING CLAIM 9
Hibbard and Hartman disclose the limitation of claims 1 and 2.
Hartman does not explicitly disclose, however Hibbard further discloses:
The method of claim 2, wherein the electronic file includes a data format accepted by a LINAC (Hibbard [0031] teaches transmit the executable radiation therapy treatment plan (interpreted by examiner as the electronic file) to the radiation therapy device where the radiation therapy plan will be used to treat a patient with radiation and [0050] teaches that the radiation therapy device can be a linear accelerator (interpreted by examiner as implying that the data format of the electronic file/treatment plan has to be accepted by the LINAC)).

REGARDING CLAIM 10
Hibbard and Hartman disclose the limitation of claims 1, 2 and 9.
Hartman does not explicitly disclose, however Hibbard further discloses:
The method of claim 9, wherein the data format includes an extension of a Digital Imaging and Communications in Medicine (DICOM) format including a DICOM-Radiation Therapy (DICOM-RT) data format (Hibbard at [0088] teaches the data structure for the computer-readable storage medium may be at least one of a Digital Imaging and Communications in Medicine (DICOM) format, an extended DICOM format, a XML format, and the like. DICOM is an international communications standard that defines the format used to transfer medical image-related data between various types of medical equipment. DICOM RT refers to the communication standards that are specific to radiation therapy).

REGARDING CLAIM 11
Hibbard and Hartman disclose the limitation of claims 1, 2, 9 and 10.
Hartman does not explicitly disclose, however Hibbard further discloses:
The method of claim 10, wherein the electronic file includes one or more DICOM-RT objects, and wherein the one or more DICOM-RT objects include one or more of an RT image, one or more RT structure sets, an RT plan, an RT dose, an RT beams treatment record, an RT brachy treatment record, or an RT treatment summary (Hibbard at [0088] teaches the data structure for the computer-readable storage medium may be at least one of a Digital Imaging and Communications in Medicine (DICOM) format and [0033] teaches storing radiotherapy images (interpreted by examiner as DICOM-RT objects including one or more of an RT image)).

REGARDING CLAIMS 12 and 18
Claims 12 and 18 are analogous to Claim 1 thus Claims 12 and 18 are similarly analyzed and rejected in a manner consistent with the rejection of Claim 1. 
Hibbard at [0027] teaches the use of a memory, [0010], [0011] and [0032] teach the use of processors, and [0010] and [0011] teach the use of a non-transitory computer readable medium including instructions.

REGARDING CLAIM 14
Hibbard and Hartman disclose the limitation of claim 12.
Hartman does not explicitly disclose, however Hibbard further discloses:
The system of claim 12, wherein the one or more processors include a graphics processing unit (GPU) with a plurality of processing units (Hibbard at [0032] teaches processing device, include one or more general-purpose processing devices such as a graphics processing unit (GPU)).

REGARDING CLAIM 15
Hibbard and Hartman disclose the limitation of claim 12.
Hartman does not explicitly disclose, however Hibbard further discloses:
The system of claim 12, wherein the one or more processors include a neural network processor (Hibbard at [0027] teaches instructions such as neural networks executed by the processor (interpreted by examiner as the neural network processor)).

REGARDING CLAIM 16
Hibbard and Hartman disclose the limitation of claim 12.
Hartman does not explicitly disclose, however Hibbard further discloses:
The system of claim 12, wherein the one or more processors form a portion of an imaging system (Hibbard at [0011] teaches an imaging processor).

REGARDING CLAIM 17
Hibbard and Hartman disclose the limitation of claim 12.
Hartman does not explicitly disclose, however Hibbard further discloses:
The system of claim 12, wherein the one or more processors form a portion of a radiotherapy system (Hibbard at [0010] teaches a radiotherapy system that includes a radiotherapy device and a processor).

REGARDING CLAIMS 13 and 19
Claims 13 and 19 are analogous to Claim 2 thus Claims 13 and 19 are similarly analyzed and rejected in a manner consistent with the rejection of Claim 2.

REGARDING CLAIM 20
Claim 20 is analogous to Claim 4 thus Claim 20 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Wu (US 2012/0014507) teaches automatic generation of patient specific radiation therapy planning parameters. Sjolund (US 2017/0177812) teaches system and method for optimizing treatment planning. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZA TONY KANAAN whose telephone number is (571)272-4664. The examiner can normally be reached on Mon-Thu 7:30am-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 5712726773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/LIZA TONY KANAAN/Examiner, Art Unit 3626     

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626